Citation Nr: 0324466	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  97-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for an acquired psychiatric disability, including 
PTSD.  In a May 2000 decision, the Board denied the appeal 
for service connection for a psychiatric disability, 
including PTSD.

The veteran appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and appointed Roger W. Rutherford, attorney, to represent him 
before the Court.  In a December 2000 order, the Court 
granted a December 2000 joint motion from the parties to 
vacate and remand the May 2000 Board decision for further 
action. 

In a December 2000 letter, the Board asked the veteran's 
attorney whether he would represent the veteran before VA and 
whether he wanted to submit additional argument and/or 
evidence.  In 2001, the attorney submitted additional 
evidence and authorization to represent the veteran before 
VA.  In August 2001, the Board remanded the case to the RO 
for additional development.  In August 2002, the Board denied 
the appeal for service connection for a psychiatric 
disability, including PTSD.

The veteran appealed the August 2002 Board decision to the 
Court.  In a March 2003 order, the Court granted a February 
2003 joint motion from the parties to vacate and remand the 
August 2002 Board decision for readjudication.  The case was 
thereafter returned to the Board.  In a May 2003 letter, the 
Board notified the veteran's attorney of his right to submit 
additional argument and/or evidence.


REMAND

Copies of the March 2003 Court order and February 2003 joint 
motion from the parties have been placed in the veteran's 
claims folder.  After review of the record and Court 
instructions, it is the determination of the Board that 
additional evidentiary development and adjudicative action is 
required by the RO in this case.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There is additional VA 
duty to assist the veteran in the development of his claim as 
noted in the February 2003 joint motion from the parties.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to substantiate his claim for 
service connection for a psychiatric 
disability, including PTSD.  This notice 
should advise the veteran of the evidence 
he must submit and of the evidence VA 
will attempt to obtain.

2.  If additional evidence is received, 
the RO should review the claim for 
service connection for a psychiatric 
disability, including PTSD.  If action is 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his attorney.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




